 OAO 435              Case      2:17-cr-01311-DGC
                                     Administrative Office of theDocument         83 Filed 08/19/19 Page
                                                                  United States Courts                FOR 1 of 1 USE ONLY
                                                                                                          COURT
 AZ Form (Rev. 10/2018)                                                                                              DUE DATE:
                                                  TRANSCRIPT ORDER

1. NAME                                                                             2. PHONE NUMBER                  3. DATE
           Susan E. Anderson                                                            (602) 382-2700                          August 19, 2019
4. FIRM NAME
                 Office of the Federal Defender
5. MAILING ADDRESS                                                                  6. CITY                          7. STATE         8. ZIP CODE
                        850 W. Adam Street, Suite 201                                         Phoenix                  AZ                 85007
9. CASE NUMBER                          10. JUDGE                                                         DATES OF PROCEEDINGS
    CR-17-01311-PHX-DGC                                DGC                          11.   August 16,   2019         12.
13. CASE NAME                                                                                            LOCATION OF PROCEEDINGS
    USA v. Anthony Espinosa Gonzales                                                14.   Phoenix                   15. STATE AZ
16. ORDER FOR
9 APPEAL                                ✔
                                        9      CRIMINAL                             9     CRIMINAL JUSTICE ACT          BANKRUPTCY
9    NON-APPEAL                         9      CIVIL                                9     IN FORMA PAUPERIS             OTHER (Specify)

17. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested.)

                PORTIONS                                     DATE(S)                            PORTION(S)                         DATE(S)
    9VOIR DIRE                                                                        9TESTIMONY (Specify)
    9OPENING STATEMENT (Plaintiff)
    9OPENING STATEMENT (Defendant)
    9CLOSING ARGUMENT (Plaintiff)                                                     9PRE-TRIAL PROCEEDING
    9CLOSING ARGUMENT (Defendant)
    9OPINION OF COURT
    9JURY INSTRUCTIONS                                                              ✔9OTHER (Specify)
    9SENTENCING                                                                       Evidentiary Hearing                         8/16/2019
    9BAIL HEARING
18. ORDER
                        ORIGINAL + 1               FIRST           # OF               DELIVERY INSTRUCTIONS
  CATEGORY             (original to Court,                      ADDITIONAL                                                     ESTIMATED COSTS
                                                   COPY                                  (Check all that apply.)
                     copy to ordering party)                      COPIES
     30 DAYS                   9                       9                                   PAPER COPY
     14 DAYS                   9                       9
7 DAYS(expedited)              ✔
                               9                       9                             ✔      PDF (e-mail)
     3 DAYS
                               9                       9
      DAILY
                               9                       9                                   ASCII (e-mail)
     HOURLY                    9                       9
    REALTIME                                                                        E-MAIL ADDRESS
                                                                                     yvonne_contreras@fd.org
CERTIFICATION (19. & 20.) By signing below, I certify that I will pay all charges
                        (deposit plus additional).
                                                                                    NOTE: IF ORDERING MORE THAN ONE FORMAT,
19. SIGNATURE    s/Susan E. Anderson                                                THERE WILL BE AN ADDITIONAL CHARGE.
20. DATE   August 19, 2019
TRANSCRIPT TO BE PREPARED BY
                                                                                    ESTIMATE TOTAL

                                                                                    PROCESSED BY                         PHONE NUMBER
ORDER RECEIVED                                     DATE                BY

DEPOSIT PAID                                                                        DEPOSIT PAID

TRANSCRIPT ORDERED                                                                  TOTAL CHARGES

TRANSCRIPT RECEIVED                                                                 LESS DEPOSIT
ORDERING PARTY NOTIFIED
                                                                                    TOTAL REFUNDED
TO PICK UP TRANSCRIPT

PARTY RECEIVED TRANSCRIPT                                                           TOTAL DUE


                    DISTRIBUTION:                COURT COPY            TRANSCRIPTION COPY            ORDER RECEIPT     ORDER COPY
